839 S.W.2d 797 (1992)
GEO VIKING, INC., Petitioner,
v.
TEX-LEE OPERATING COMPANY, Respondent.
No. D-1678.
Supreme Court of Texas.
October 28, 1992.
Rehearing Overruled December 9, 1992.
*798 PER CURIAM.

ON MOTION FOR REHEARING
The motions for rehearing are overruled. The per curiam opinion and judgment of this court issued April 22, 1992 are withdrawn. Further, the order of this court of April 22, 1992, granting the application for writ of error is withdrawn, as the application was improvidently granted.
In denying petitioner's application for writ of error, we should not be understood as approving or disapproving the opinions of the court of appeals analyzing the rule of capture or trespass as they apply to hydraulic fracturing.